ALD-158                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3263
                                       ___________

                            JOSE CRISTOBAL CARDONA,
                                                  Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civ. No. 4:10-cv-02269)
                      District Judge: Honorable James M. Munley
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                      April 9, 2015

            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                              (Opinion filed: April 30, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Federal prisoner Jose Cardona appeals pro se from the District Court’s orders

denying his motion filed pursuant to Federal Rule of Civil Procedure 60(b)(2) and

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
declining to reconsider that ruling. Because this appeal presents no substantial question,

we will summarily affirm the District Court’s orders.

                                               I.

       This appeal concerns Cardona’s seventh motion seeking relief from the District

Court’s July 6, 2011 judgment denying his 28 U.S.C. § 2241 habeas petition, which

alleged that his due process rights were violated in a prison disciplinary proceeding. On

or around June 2, 2014, Cardona filed a motion relying on Rule 60(b)(2), claiming that he

had newly discovered evidence — another prisoner’s disciplinary records — that

warranted relief from the District Court’s order denying his habeas petition. On June 16,

2014, the District Court denied Cardona’s motion as untimely and meritless. Cardona

thereafter filed a timely motion for reconsideration, essentially stating that the District

Court did not understand the importance of his “newly discovered evidence.” On July 1,

2014, the District Court denied Cardona’s motion for reconsideration after determining

that he did not satisfy the grounds for that relief. Cardona then filed a timely notice of

appeal, challenging these two latest orders.

                                               II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and will summarily affirm the

District Court’s orders if there is no substantial question presented in the appeal. See 3d

Cir. I.O.P. 10.6. Our standard of review over the denial of both motions is abuse of

discretion. See Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam)

                                               2
(motion for reconsideration); Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir.

2008) (Rule 60(b) motion).

       We find no error in the District Court’s denial of Cardona’s Rule 60(b)(2) motion

or his motion for reconsideration of that order. As Cardona is aware, motions brought

under Rule 60(b)(2) must be filed “no more than a year after the entry of the judgment or

order or the date of the proceeding.” Fed. R. Civ. P. 60(c).1 Cardona’s motion was filed

nearly three years after the entry of judgment, and the District Court did not abuse its

discretion in denying it as untimely.2 Further, Cardona’s motion for reconsideration

advanced the same argument that was in his Rule 60(b)(2) motion. Because this is not a

proper basis for reconsideration, the District Court appropriately denied the motion for

reconsideration. See Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d
669, 677 (3d Cir. 1999).

       There being no substantial question presented on appeal, we will summarily

affirm. See 3d Cir. I.O.P. 10.6.




1
  Although a motion for relief under Rule 60(b)(6) “is not limited by any strictly defined
time period,” that catch-all provision “is not intended as a means by which the time
limitations of [Rule] 60(b)(1-3) may be circumvented.” Stradley v. Cortez, 518 F.2d 488,
493 (3d Cir. 1975). Accordingly, Rule 60(b)(6) does not help Cardona here.
2
  Because we agree with the District Court that the motion was untimely, we need not
discuss its determination that the motion was meritless.
                                             3